DETAILED ACTION
The communication dated 1/3/2022 has been entered and fully considered.
Claim 1 has been amended. Claim 2 has been cancelled. Claims 3-34 are new. Claims 1 and 3-34 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is considered to be CHEN (U.S. PGPUB 2013/0295212). CHEN teaches: a system for 3D printing [Abstract; Fig. 1A; 0003], a light source for projecting light within an optical path [0076; Fig. 1A; Fig. 2-3; 0120], photopolymer resins used in the system and process, a stage for movement in at least one axis [0115] and supporting one or more vats, an optical assembly [Fig. 1A, 2-3; 0123], a spatial light modulator for modulating light responsive to a set of digital masks [Fig. 1A; 0112], a process controller that causes the mask image projection system to project another the next image for fabrication through the transparent bottom of the vat [0041], and a controller for controlling the linear stage which is used as the elevator for driving platforms [0123]. CHEN teaches the system may include a process controller that controls, commands, and synchronizes all of the image projections, movements, position changes, and other actions of the translation stages, vats, rotating stages and masks image projection systems [0081].
CHEN does not teach an optical assembly within an optical tube having a window sealed at an end thereof, and the window configured for immersion. An optical assembly within an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        


/JACOB T MINSKEY/Primary Examiner, Art Unit 1748